     Case 2:19-cv-01324-JAM-KJN Document 57 Filed 08/03/20 Page 1 of 2

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ALICIA A. BOWER, State Bar No. 287799
     Acting Supervising Deputy Attorney General
 3   CAITLIN R. SMITH, State Bar No. 286891
     Deputy Attorney General
 4     1300 I Street, Suite 125
       P.O. Box 944255
 5     Sacramento, CA 94244-2550
       Telephone: (916) 210-6393
 6     Fax: (916) 324-5205
       E-mail: Caitlin.Smith@doj.ca.gov
 7   Attorneys for Defendant
     Link
 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12

13   VENCIL GREEN,                                      Case No.: 2:19-cv-1324 JAM KJN P

14                                           Plaintiff, ORDER GRANTING IN PART
                                                        DEFENDANT’S MOTION TO MODIFY
15                     v.                               DISCOVERY AND SCHEDULING
                                                        ORDER
16
     J. LINK,
17                                                    Judge:        Hon. Kendall J. Newman
                                           Defendant. Trial Date:   None Set
18                                                    Action Filed: July 16, 2019

19

20          Plaintiff is a state prisoner, proceeding without counsel. On July 30, 2020, defendants filed

21   a motion to modify the discovery and scheduling order by extending the discovery deadline to

22   December 1, 2020, and the dispositive motions deadline to March 9, 2021. Due to the COVID-19

23   pandemic, counsel has been unable to schedule plaintiff’s deposition. Defendant seeks to reopen

24   discovery because she “would like the opportunity to send additional discovery requests if more

25   information becomes known during the deposition.” (ECF No. 53-1 at 3, citing ECF No. 53-2 at

26   2 (request brought to enable defendant to “send any relevant discovery request after the

27   deposition.”).)

28   ////
     Case 2:19-cv-01324-JAM-KJN Document 57 Filed 08/03/20 Page 2 of 2

 1           “The district court is given broad discretion in supervising the pretrial phase of litigation.”

 2   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

 3   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

 4   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

 5   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

 6   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

 7   Johnson, 975 F.2d at 607).

 8           While the undersigned understands counsel’s inability to depose plaintiff due to the

 9   COVID-19 pandemic, the undersigned does not find good cause to generally extend the discovery

10   deadline. The parties have had an opportunity to conduct written discovery, and the current

11   discovery deadline does not expire until October 2, 2020. Defendant’s request is based on the

12   potential “if” more information becomes known during the deposition. Therefore, the court

13   grants defendant’s request to extend the discovery, but only for the sole purpose of deposing

14   plaintiff. The existing October 2, 2020 deadline for written and all other discovery remains in

15   effect. The request to extend the dispositive motions deadline is granted.

16           Accordingly, IT IS HEREBY ORDERED that defendant’s motion to modify (ECF No. 53)

17   is partially granted:

18           1. The discovery deadline is extended solely for purposes of taking plaintiff’s deposition

19   on or before December 1, 2020;

20           2. The dispositive motions deadline is extended to March 9, 2021; and
21           3. In all other respects, the March 11, 2020 discovery and scheduling order remains in

22   effect.

23   Dated: August 2, 2020

24

25   /gree1324.16b

26
27

28
